Citation Nr: 0701794	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-15 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for prostate cancer due 
to exposure to ionizing radiation, herbicides, and asbestos.

2.  Entitlement to service connection for melanoma due to 
exposure to ionizing radiation, herbicides, and asbestos.  

3.  Entitlement to service connection for eye blistering.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from February 1945 to May 
1946, and from July 1949 to March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 and subsequent rating 
decisions from the Portland, Oregon, Department of Veterans 
Affairs (VA) Regional Office (RO). 

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2006). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no competent evidence that the veteran was 
exposed to ionizing radiation in service.

3.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

4.  The veteran has not been diagnosed as having a disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents (Agent Orange) used in the Republic of 
Vietnam.

5.  The veteran is not diagnosed as having prostate cancer.

6.  The veteran is not diagnosed as having melanoma or any 
other skin cancer.

7.  The veteran does not have any blistering other damage to 
the eyes.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service, and such may not be presumed to have been so 
incurred, including as secondary to exposure to herbicides or 
ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. § 
3.159, 3.303, 3.307, 3.309, 3.311 (2006).

2.  Melanoma was not incurred in or aggravated by service, 
and such may not be presumed to have been so incurred, 
including as secondary to exposure to herbicides or ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 
5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. § 3.159, 
3.303, 3.307, 3.309, 3.311 (2006).

3.  Blistering of the eyes was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West & Supp. 2005); 38 C.F.R. § 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).


Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was 
accomplished in this case.  The Board concludes that the RO 
letter sent to the veteran in July 2001 adequately informed 
the veteran of the information and evidence needed to 
substantiate his claims for service connection, complied with 
VA's notification requirements and set forth the laws and 
regulations applicable to his claims.  In sum, the veteran 
was notified and aware of the evidence needed to substantiate 
his claims, the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was 
essentially told to submit evidence he had in his possession 
or to identify all evidence that could be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was not provided with notice of the type of 
evidence necessary to establish the degree of severity or 
effective date for the claims.  Despite the inadequate notice 
provided to the veteran concerning these elements, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As the Board concludes below that an award of 
service connection is not warranted, any question as to the 
elements of claims that stem from the grant of service 
connection is rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The record reflects 
that the RO obtained, or the veteran submitted, the veteran's 
service medical records as well as post-service medical 
records identified by the veteran.  The veteran was afforded 
multiple physical examinations regarding the conditions at 
issue.   He was also afforded the opportunity to give 
personal testimony before an RO hearing officer and/or the 
Board, but declined to do so.  The record reflects that the 
veteran withdrew his request for a hearing to be held before 
the Board in January 2006.  

It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

The veteran contends that he developed prostate cancer and 
melanoma as a result of either exposure to ionizing 
radiation, herbicides used in Vietnam, or asbestos.  He 
asserts that he also developed blistering of his eyes during 
service as a result of a welding accident.

The veteran's service medical records are negative for any 
findings, complaints or treatment of cancer or burns or 
injuries to the eyes.  His military occupational specialty 
was ship fitter, and he had attention deficit disorder 
training in nuclear welding.  He was discharged from service 
in 1967 without a disability related to his prostate, his 
skin and/or his eyes.

Private medical records dated subsequent to service reflect 
that basal cell carcinoma of the face was removed in 1987, a 
cataract of the left eye was diagnosed in 1988, keratitis of 
the left eye was diagnosed in 1989, and corneal erosion, 
bleb, and cataract removal of the right eye was performed in 
1994, and itchy and scratchy eyes were noted in 1996.  
Private eye examinations dated in February 1998 and February 
2000 were negative for any diagnoses relating to eye 
blistering, burns or other eye damage.  

In a VA primary care provider note dated in March 2000, the 
pertinent diagnoses were history of malignant neoplasm with 
normal skin examination today; and history of Agent Orange 
exposure, abnormal prostate examination, followed now in 
urology clinic.  

A fee basis eye examination was conducted in February 2002.  
The veteran noted that he experienced welding burns in 
service.  A past history of cataracts was noted.  Examination 
found the peripheral retinals to be normal and visual acuity 
was 20/20.  The diagnoses were pseudophakia of the right eye, 
secondary to cataract surgery in 1994, stable, with best-
corrected visual acuity of 20/20; early cataract of the left 
eye, not visually significant, with best-corrected visual 
acuity of 20/20; and history of recurrent erosion of the eyes 
with fingerprint dystrophy, not detectable on examination 
today.  

A VA skin examination was conducted in February 2002.  The 
veteran stated that a skin cancer was removed from his neck 
in the early 1970's.  The examiner noted that the claims file 
indicated that a basal cell carcinoma was removed in 1987.  
The diagnosis was skin cancer of the upper back per veteran 
report, but there are no records from this period to verify 
the report; basal cell carcinoma, treated with desiccation 
and curettage, times 3, with no recurrence was noted.  

A VA genitourinary examination was conducted in February 
2002.  The veteran related that he had a hard spot on his 
prostate about two years earlier that had been followed by a 
VA physician.  Physical examination was normal.  The 
diagnosis was history of abnormal digital rectal examination 
(DRE) which has apparently not changed over the past two 
years with prostate-specific antigen (PSA) remaining normal.  

A VA Agent Orange examination was conducted in June 2002.  It 
was noted that the veteran served in Vietnam and was exposed 
to Agent Orange.  The diagnoses were status-post removal of 
malignant melanoma and firm area of prostate (rule out 
prostate cancer).  There no findings of current melanoma nor 
of prostate cancer.

A VA ionizing radiation examination was conducted in July 
2002.  The veteran noted that he was exposed to radiation 
twice in service, when he was approximately 30 miles from 
ground zero during an atomic test in the Marshall Islands in 
1945 or 1946, and when he took x-rays of piping systems on 
nuclear submarines from 1961 and 1964, and 1965 to 1967.  The 
diagnoses were status-post removal of malignant melanomas 
from nose and back, cataract (not known at this time whether 
this was a posterior supcapsullar cataract), and firm area of 
the prostate (not thought to be prostate cancer at this 
time).  

The veteran reports that he was exposed to radiation when 
working on ships with missions relating to nuclear tests 
which were conducted in the Marshall Islands (Bikini Atoll) 
in 1946.  In addition, he noted that he worked on nuclear 
submarines in the 1960's where he was again exposed to 
radiation.  He was also exposed to herbicides such as Agent 
Orange when he was stationed in Vietnam.  He noted that, as a 
ship fitter in service, he was also exposed to asbestos.  The 
veteran essentially maintains that exposure to radiation, 
Agent Orange, and asbestos caused him to develop prostate 
cancer and melanoma.  He requests that he not be penalized 
because records pertaining to his being diagnosed as having 
melanoma in the 1970's are unavailable. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

A claim for service connection based on in-service radiation 
exposure may be demonstrated by three alternative methods.  
First, if a veteran participated in a radiation-risk activity 
as defined by regulation later develops one of the diseases 
listed at 38 C.F.R. Section 3.309(d), a rebuttable 
presumption of service connection arises.  See 38 C.F.R. §§ 
3.307, 3.309.  The diseases listed in 38 C.F.R. Section 
3.309(d) are ones in which the VA Secretary has determined 
that a positive association with radiation exposure exists.  
Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (i.e., one 
that may be induced by ionizing radiation, either listed at 
38 C.F.R. Section 3.311(b), or if it is established by 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease), provided that the VA 
Under Secretary of Benefits determines that a relationship, 
in fact, exists between the disease and the veteran's 
radiation exposure in service.  Third, service connection may 
be established by competent evidence establishing the 
existence of a medical nexus between the claimed condition 
and exposure to ionizing radiation during active service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When a radiation-exposed veteran manifests certain cancers, 
they shall be considered to have been incurred in or 
aggravated during active military, naval, or air service, 
notwithstanding that there is no record of evidence of such 
disease during a period of such service.  See 38 U.S.C.A. § 
1112(c)(1), (c)(2); 38 C.F.R. § 3.309(d)(1), (d)(2)(i).  The 
term "radiation-exposed veteran" means a veteran who, while 
serving on active duty, participated in a radiation-risk 
activity.  See 38 U.S.C.A. § 1112(c)(3); 38 C.F.R. 
§ 3.309(d)(3)(i).  The term "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device.  See 38 U.S.C.A. 
§ 1112(c)(3)(B)(i); 38 C.F.R. § 3.309(d)(3)(ii)(A).  The term 
"onsite participation" means, in part, during the official 
operational period of an atmospheric nuclear test, presence 
at the test site, or performance of official military duties 
in connection with ships, aircraft or other equipment used in 
direct support of the nuclear test.  See 38 C.F.R. 
§ 3.309(d)(3)(iv)(A).  Alternatively, onsite participation 
could also mean presence at the test site or other test 
staging area in the six months following the nuclear test to 
perform official military duties related to the nuclear test 
including decontaminating test-related equipment.  See 38 
C.F.R. § 3.309 (d)(3)(iv)(B).  Atmospheric nuclear tests, 
Operation CROSSROADS, were conducted in the Marshall Islands 
(Bikini Atoll), from July 1, 1946, to August 31, 1946.  See 
38 C.F.R. § 3.309(d)(3)(v)(B).  

Prostate cancer and skin cancer are not among the cancers 
referred to by 38 U.S.C.A. Section 1112(c)(2).  Moreover, the 
Board notes the contention of the veteran that he was exposed 
to radiation while preparing ships for atomic testing in 
1946.  The veteran's service personnel records reflect that 
he was discharged in May 1946, and did not re-enter service 
until July 1949.  The veteran could not have participated in 
Operation CROSSROADS or during the six months following the 
nuclear tests.  See 38 C.F.R. § 3.309(d)(3)(iv)(B), (v)(B), 
supra.  Therefore, entitlement to service connection under 
the provisions of 38 U.S.C.A. Section 1112 and 38 C.F.R. 
Section 3.309 is not warranted.  

Skin cancer and prostate cancer are listed under 38 C.F.R. 
Section 3.311(b)(2)(vii) and (xxiii) as "radiogenic" 
diseases, found any time after service in an ionizing 
radiation exposed veteran, which may be medically related to 
such exposure.  See 38 C.F.R. § 3.311(b)(5)(ii).  A grant of 
service connection for a "radiogenic" disease may be 
established if the VA Under Secretary for Benefits determines 
that such disease is, in fact, related to a particular 
veteran's exposure to ionizing radiation exposure while in 
service.  This regulation provides special procedures for 
evidentiary development and adjudication of a claim, it does 
not create a presumption for service connection.  However, 
the medical evidence of record discussed above affirmatively 
states that that the veteran does not currently have either 
type of cancer.  Absent a disease or injury incurred during 
service, the basic compensation statutes cannot be satisfied.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. 
Cir. 2001).  Therefore, service connection for prostate 
cancer or melanoma is also not warranted as radiogenic 
diseases as there is no current disability for which 
compensation may be awarded.

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this 
regard, the Board notes that, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin or 2,4- dichlorophenoxyacetic acid, and may be 
presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 U.S.C. 
§ 1116(f).

The diseases listed at 38 C.F.R. Section 3.309(e) includes 
prostate cancer, however, the regulation does not include any 
type of skin cancer.  The Secretary of VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994).  See also 61 Fed. Reg. 41,442-49 and 57,586-89 
(1996).  

It is required that the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year.  See 38 C.F.R. § 3.307(a)(6)(ii).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).

Upon careful review of the evidentiary record, the Board 
finds that veteran served in Vietnam and is entitled to a 
presumption of Agent Orange exposure.  The medical records 
clearly show, however, that he does not currently have any 
type of cancer.  Accordingly, he is not entitled to service 
connection for prostate cancer or melanoma related to 
exposure to herbicide agents used in the Republic of Vietnam.  
The Board acknowledges that the veteran may at one time have 
experienced basal cell carcinoma, but there is no currently 
diagnosed skin cancer.  Thus, there is no current disability 
for which VA compensation may be awarded and service 
connection must be denied for both prostate cancer and 
melanoma on a direct and on a presumptive basis due to 
exposure to ionizing radiation and/or herbicides.

As noted above, the veteran asserted alternatively that he 
developed prostate cancer and melanoma as a result of 
exposure to asbestos while in service.  There is no 
presumption of asbestos exposure merely as a result of having 
served aboard a ship.  See Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Because there is no medical evidence of currently 
diagnosed prostate cancer or melanoma, however, it is 
unnecessary for the Board to make a finding as to whether the 
veteran was exposed to asbestos and developed either disorder 
as result thereof.  As pointed out above, absent a current 
disability, there can be no grant of service connection for 
VA compensation purposes.  As such, service connection is 
also denied with respect to the veteran's theory of 
developing prostate cancer and melanoma due to exposure to 
asbestos.

Turning to the veteran's claim that he developed eye 
blistering as a result of a welding injury, the Board notes 
that there is no evidence of an eye disability upon discharge 
from service nor is there evidence of a current eye 
disability due to trauma.  The veteran is treated for 
cataracts and the residuals of cataract removal.  There is no 
medical evidence, however, that a diagnosed eye disability 
began during service or as a consequence thereof.

The only evidence in favor of the veteran's claims is his own 
statements that he developed various disabilities as a result 
of his service.  Although he is competent to state what type 
of symptoms he experiences and even that he recalls being 
blasted in the face while welding during service.  His 
statements, however, standing on their own, are insufficient 
to establish a relationship between current complaints and 
service that ended approximately forty years ago.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
Therefore, service connection for blistering of the eyes must 
also be denied as there is no medical evidence to support the 
claim.






ORDER

Service connection for prostate cancer, to include as due to 
exposure to ionizing radiation, herbicides and asbestos, is 
denied.  

Service connection for melanoma, to include as due to 
exposure to ionizing radiation, herbicides and asbestos, is 
denied. 

Service connection for eye blistering is denied. 



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


